Exhibit 10.3

ADVANCED DRAINAGE SYSTEMS, INC.

Federal Taxpayer Identification No.:  51-0105665

4640 Trueman Blvd.

Hilliard, OH  43026

 

 

Notice of Grant of Stock Options and Stock Option Award Agreement (“Stock Option
Award Agreement”)

 

PART I

 

_______________________________________Option Number: __________________________

Name of Option HolderPlan:  2017 Omnibus Incentive Plan

 

 

 

AddressCityStateZip

 

Effective ______________________, 20____, (“Grant Date”), you (“Option Holder”)
have been granted [a nonqualified Option] [an Incentive Stock Option] to buy
________________ Shares of ADVANCED DRAINAGE SYSTEMS, INC. (the “Company”)
common stock, par value $0.01 per share (“Shares”) at an exercise price of
$________________ per Share (“Exercise Price”).

Options for the following Shares will become vested and expire on the date(s)
shown:

Number of Shares

Vesting Date(s)

Expiration Date(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan and the Stock Option Award Agreement (including PART I and PART II),
all of which are made a part of this document.

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

Signature:  ________________________________________Date:  ______________________________

Print Name:

Title:

 

OPTION HOLDER

 

Signature:  ________________________________________Date:  ______________________________

Print Name:






010-8501-1190/7

 

 



--------------------------------------------------------------------------------

 

 

PART II

 

General Terms and Conditions

 

 

Section 1.Stock Option.  Part I designates the Option as either a nonqualified
stock Option (“NQSO”) or an Incentive Stock Option (“ISO”).  If the Option has
been granted to an Option Holder who is a non-employee Director or Consultant,
it is a NQSO.  If the Option has been granted to an individual who is an
Employee and is designated as an ISO instead of a NQSO, ADVANCED DRAINAGE
SYSTEMS, INC. (the “Company”) intends the Option evidenced hereby to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  If the Option, or any part of
the Option, does not qualify as an “incentive stock option” under the Code, the
Option, or the part not qualifying, shall be treated as an NQSO.  

Section 2.Exercise Period.  

(a)Subject to Section 2(b), the Option Holder shall have the right to purchase
all or any portion of the optioned Shares at any time during the period
(“Exercise Period”) commencing on the applicable vesting date specified in Part
I that the vested portion of the Option may be exercised (the “Earliest Exercise
Date”) and ending on the earliest to occur of the following dates:

 

(i)

the date and time of the Option Holder’s termination of service with the Company
and/or any of its subsidiaries that is a termination for Cause (as used in this
Stock Option Award Agreement, “Cause” means illegal or disreputable or
malfeasant conduct which, as determined by the Committee, in any significant
respect impairs the reputation, goodwill or business position of the Company or
involves the Company’s funds or other assets);

 

 

(ii)

(A) if the Option is an ISO, the last day of the 3-month period commencing on
the date and time of the termination of all service with the Company and/or its
subsidiaries that is not a termination for Cause (as defined in Section 2(a)(i)
above); and (B) if the Option is a NQSO, the last day of the 3-month period
commencing on the date and time of the termination of all service with the
Company and/or its subsidiaries that is not a termination for Cause (as defined
in Section 2(a)(i) above);

 

 

(iii)

the earlier of (A) the expiration date(s) specified in Part I of this Stock
Option Award Agreement, or (B) the last day of the 1-year period commencing on
the date and time of the termination of all service with the Company and/or its
subsidiaries due to death or disability (within the meaning of Section 22(e)(3)
of the Code); and

 

 

(iv)

the last day of the ten (10) year period following the Grant Date (or the last
day of the five (5) year period following the Grant Date if the Option is an ISO
granted to an Employee who, at the Grant Date, owns stock representing more than
10% of the voting power of all classes of stock of the Company or of any of its
subsidiaries).

 

 

(b)If the Option is designated as an ISO, in order to preserve the favorable tax
treatment applicable to incentive stock options, the Option may not be exercised
more than three (3) months after termination of employment for reasons other
total and permanent disability (within the meaning of Section 22(e)(3) of the
Code) or more than one (1) year after termination of employment due to total and
permanent disability.

Stock Option (NQSO & ISO)Page 2 of 5

 

--------------------------------------------------------------------------------

 

(c)To become vested in an Option, the Option Holder must be in continuous
service with the Company and/or its subsidiaries during the period beginning on
the Grant Date and ending on the applicable vesting date specified in Part
I.  If the Option Holder terminates service with the Company and/or its
subsidiaries prior to a vesting date, any unvested Options granted hereunder
that are scheduled to vest after such termination of service date are deemed
forfeited by the Option Holder.  Options that are forfeited will be immediately
canceled and will cease to be exercisable.    

(d)[Notwithstanding the foregoing, in the event of the Option Holder's
termination of service with the Company and/or its subsidiaries due to death or
disability (within the meaning of Section 22(e)(3) of the Code), [or as a result
of a termination by the Company other than for Cause (as defined in Section
2(a)(i) above),] unvested Options [with a vesting date that occurs during the
calendar year of termination] will be deemed vested as of the Option Holder's
termination of service date.]  [In addition, if the Option Holder's termination
of service with the Company and/or its subsidiaries is by the Company
other  than for "Cause" (as defined in Section 2(a)(i) above), the Committee
may, in its discretion, vest, as of the Option Holder's termination of service
date, unvested Options [with a vesting date that occurs during the calendar year
of termination]].  

(e)[All Options outstanding and which are not exercisable and then vested shall
become fully exercisable and vested if both (1) a Change in Control occurs, and
(2) at any time after the Change in Control and during the twenty-four (24)
month period following the Change in Control, the Option Holder's service with
the Company and/or its subsidiaries is terminated other than for Cause (as
defined in Section 2(a)(i) above).]

Section 3.Exercise Price.  During the Exercise Period, and after the applicable
Earliest Exercise Date, the Option Holder shall have the right to purchase all
or any portion of the optioned Shares at the Exercise Price.  

Section 4.Method of Exercise.  The Option Holder may, at any time during the
Exercise Period provided by Section 2, exercise his or her right to purchase all
or any part of the optioned Shares then available for purchase; provided,
however, that the minimum number of optioned Shares which may be purchased shall
be [fifty (50)] or, if less, the total number of optioned Shares then available
for purchase.  The Option Holder shall exercise such right by:

(a)giving written notice to the Committee, in the form attached hereto as
Appendix A; and

(b)delivering to the Committee full payment of the Exercise Price for the
optioned Shares to be purchased.

The date of exercise shall be the earliest date practicable following the date
the requirements of this Section 4 have been satisfied.  Payment shall be made
(i) in United States dollars by certified check, money order, official bank
check, or wire transfer of immediately available funds, made payable to the
order of Advanced Drainage Systems, Inc., (ii) with the Committee’s approval, in
Shares duly endorsed for transfer (or using a “constructive delivery” method
approved by the Committee), already owned by the Option Holder for more than six
(6) months as of the exercise date and having an aggregate Fair Market Value on
the date the Option is exercised equal to the aggregate Exercise Price to be
paid, such Fair Market Value to be determined in such manner as may be provided
by the Committee or as may be required in order to comply with or conform to the
requirements of any applicable laws or regulations, (iii) if and to the extent
permitted by the Committee, by directing the Company to withhold from the Shares
to be issued upon exercise of the Option (or a portion thereof) being exercised
a number of Shares having a Fair Market Value equal to the aggregate Exercise
Price to be paid (a “cashless exercise”), or (iv) in a combination of (i), (ii)
and (iii).   Payment for any Shares to be purchased upon exercise of an Option
may also be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the Exercise
Price and applicable tax withholding amounts (if any).

 

Stock Option (NQSO & ISO)Page 3 of 5

 

--------------------------------------------------------------------------------

 

Section 5.Delivery of Optioned Shares.  As soon as is practicable following the
date on which the Option Holder has satisfied the requirements of Section 4, the
Committee shall take such action as is necessary to cause such Shares to be
issued in the name of the Option Holder (either by book-entry registration or
issuance of a stock certificate) evidencing the Option Holder’s ownership of the
optioned Shares that have been purchased.  The Option Holder shall have no right
to vote or to receive dividends, nor have any other rights with respect to the
optioned Shares, prior to the date as of which such optioned Shares are
transferred to the Option Holder on the stock transfer records of the Company,
and no adjustments shall be made for any dividends or other rights for which the
record date is prior to the date as of which such transfer is effected.  The
obligation of the Company to deliver Shares under this Stock Option Award
Agreement shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the person to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law.

Section 6.No Right to Continued Service.  Nothing in this Stock Option Award
Agreement nor any action of the Board or Committee with respect to this Stock
Option Award Agreement shall be held or construed to confer upon the Option
Holder any right to a continuation of service by the Company or any of its
subsidiaries.  The Option Holder may be dismissed or otherwise dealt with as
though this Stock Option Award Agreement had not been entered into.

Section 7.Application of Clawback Policy.  Notwithstanding anything in this
Stock Option Award Agreement to the contrary, the Option shall be subject to
adjustment and/or recovery, in whole or in part, following the date on which
they become vested and payable if and to the extent (i) required by any
applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the date the Option becomes vested and payable.

Section 8.Taxes.  Where any person is entitled to receive Shares pursuant to the
exercise of the Option granted hereunder, the Company shall have the right to
require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.  Section 14.2 of the Plan is
incorporated by reference herein.  

Section 9.Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

(a)If to the Committee:

Advanced Drainage Systems, Inc.

4640 Trueman Blvd.

Hilliard, OH  43026

Attention:  Compensation Committee and Corporate Secretary

 

 

(b)If to the Option Holder, to the Option Holder's address as shown in the
Company's records.

Section 10.Restrictions on Transfer.  The Option granted hereunder is not
transferable by any Option Holder, except that an Option Holder may transfer an
NQSO under terms and conditions determined by the Committee pursuant to Section
13.3 of the Plan.  The Committee shall have full and exclusive authority to
interpret and apply the provisions of this Plan to transferees to the extent not
specifically described herein.

Stock Option (NQSO & ISO)Page 4 of 5

 

--------------------------------------------------------------------------------

 

Section 11.Successors and Assigns.  This Stock Option Award Agreement shall
inure to the benefit of and shall be binding upon the Company and the Option
Holder and their respective heirs, successors and assigns.  

Section 12.Construction of Language.  Whenever appropriate in this Stock Option
Award Agreement, words used in the singular may be read in the plural, words
used in the plural may be read in the singular, and words importing the
masculine gender may be read as referring equally to the feminine or the
neuter.  Any reference to a section shall be a reference to a section of this
Stock Option Award Agreement, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings assigned to them under the Plan.

Section 13.Governing Law.  This Stock Option Award Agreement shall be construed,
administered and enforced according to the laws of the State of Ohio without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by federal law.  The federal and state courts
having jurisdiction in Franklin County, Ohio shall have exclusive jurisdiction
over any claim, action, complaint or lawsuit brought under the terms of the
Plan.  By accepting any Option granted under this Stock Option Award Agreement,
the Option Holder, and any other person claiming any rights under the Stock
Option Award Agreement, agrees to submit himself or herself, and any such legal
action as he or she shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.  

Section 14.Amendment.  This Stock Option Award Agreement may be amended, in
whole or in part and in any manner not inconsistent with the provisions of the
Plan, at any time and from time to time, by written agreement between the
Company and the Option Holder.  

Section 15.Plan Provisions Control.  This Stock Option Award Agreement and the
rights and obligations created hereunder shall be subject to all of the terms
and conditions of the Plan.  In the event of any conflict between the provisions
of the Plan and the provisions of this Stock Option Award Agreement, the terms
of the Plan, which are incorporated herein by reference, shall control.  By
signing this Stock Option Award Agreement, the Option Holder acknowledges
receipt of a copy of the Plan.  The Option Holder acknowledges that he or she
may not and will not rely on any statement of account or other communication or
document issued in connection with the Plan other than the Plan, this Stock
Option Award Agreement, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Stock
Option Award Agreement.

Section 16.Execution of Executive Responsibility Agreement. The grant of the
Option pursuant to this Stock Option Award Agreement is contingent upon the
execution by the Option Holder of an Executive Responsibility Agreement with the
Company in form and substance satisfactory to the President of the Company, if
such an Executive Responsibility Agreement has not already been executed and
delivered to the Company.

 

 

 

Stock Option (NQSO & ISO)Page 5 of 5

 

--------------------------------------------------------------------------------

 

Appendix A to

Advanced Drainage Systems, Inc.

Notice of Grant of Stock Options and Stock Option Award Agreement

 

Notice of Exercise

Notice is hereby given pursuant to Section 4 of the General Terms and Conditions
of my Stock Option Award Agreement that I elect to purchase the number of Shares
set forth below at the Exercise Price set forth in my Stock Option Award
Agreement:

 

Stock Option Award Agreement dated: ______________________

 

Number of Shares being purchased: ________________________

 

Total Exercise Price:  $___________________________________

 

This Notice of Exercise is accompanied by the following (check one):

 

☐

certified check, money order, official bank check or personal check made payable
to the order of the Company in an amount equal to the Exercise Price;

☐

Shares of the Company already in my possession with a Fair Market Value of
______________;*

☐

I direct the Company to withhold from the Shares to be issued upon exercise of
the Option (or portion thereof) being exercised a number of Shares having a Fair
Market Value equal to the aggregate Exercise Price to be paid (a “cashless
exercise”);

OR

 

☐

A combination of the above; I have specified below how I will pay for the
Exercise Price and the specific amount for each payment option:

 

 

$__________________

Payment made in certified check, money order, official bank check or personal
check

$__________________

Other Company stock in my possession*

$__________________

Cashless exercise

$__________________

Total Exercise Price

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2017 Omnibus Incentive Plan.

 

 

OPTION HOLDER

 

 

By:                                                   

 

Print Name:

 

*   If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchanged and the total new
option shares that I acquired.

Stock Option (NQSO & ISO)

 